Citation Nr: 0121210	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  99-23 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Whether the reduction in improved pension benefits for the 
period of February 1, 1996 through January 1997 on account of 
the receipt of gambling winnings was proper.  


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.  This case comes to the Board of Veterans' 
Appeals (Board) from an August 1999 RO decision which reduced 
the veteran's monthly improved pension benefits from $395 to 
$313, effective from February 1, 1996 through January 1997, 
on account of the receipt of gambling winnings.  The veteran 
appeals, claiming the reduction was improper.  

The Board notes that the veteran failed to appear for a 
personal hearing scheduled in July 2001 at the RO before a 
Member of the Board.  


FINDINGS OF FACT

1.  In a March 1995 letter, the RO informed the veteran of an 
award of pension benefits, effective from February 1995, 
which was based on his countable annual income solely from 
Social Security; the letter also notified him that he must 
immediately report any income changes.  

2.  In a May 1999 certifying statement, the veteran confirmed 
that he had previously unreported income of $977 from 
gambling winnings in 1996.  

3.  By letter in August 1999, the RO informed the veteran of 
a reduction in his monthly improved pension benefits from 
$395 to $313, effective from February 1, 1996 through January 
1997, which was based on his receipt of $977 in gambling 
winnings.  


CONCLUSION OF LAW

The veteran's receipt of $977 in gambling winnings is 
countable as income for improved pension purposes; 
accordingly, the reduction of pension benefits for the period 
of February 1, 1996 through January 1997 was proper.  38 
U.S.C.A. § 5112(b) (West 1991); 38 C.F.R. §§ 3.271, 3.272, 
3.660 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from November 1942 to 
December 1945.  

In January 1995, the RO received the veteran's claim for 
nonservice-connected (improved) pension benefits.  The 
veteran reported that his sole income was derived from 
monthly payments of Social Security benefits.  

In a March 1995 decision, the RO granted basic improved 
pension benefits and special monthly pension on account of 
the need of regular aid and attendance.  

In a March 1995 letter, the RO informed the veteran of the 
award of pension benefits, effective from February 1995.  The 
RO notified the veteran that the award was based on countable 
annual income from Social Security.  The RO's letter also 
contained the following instructions:  

The rate of VA pension depends on total 
"family" income which includes the 
payee's income and that of any 
dependents.  We must adjust the payments 
whenever this income changes.  You must 
notify us immediately if income is 
received from any source other than that 
shown above.  You must also report any 
changes in the income shown above.  Your 
failure to promptly tell VA about income 
changes may create an overpayment which 
will have to be repaid.  

Enclosed with the letter was VA Form 21-8768, which further 
informed the veteran about his rights to receive pension 
payments and reminded him to immediately report any income 
changes.  

In a May 1999 letter, the RO informed the veteran that a 
review of his 1996 income revealed that his actual income 
exceeded the income he had reported for that year.  The RO 
requested that he verify the accuracy of the income before it 
made any adjustments to his pension benefits.  In a May 1999 
certifying statement, the veteran confirmed that the 
additional income information (i.e., previously unreported 
income of $977 from gambling winnings in 1996) discovered by 
the RO was correct.  In an attached letter to the RO, the 
veteran stated that he attended Pequot with other senior 
citizens and that the amount of money he won was under $1,000 
and should not have been taxable at any casino.  He stated 
that he only showed his identification in order to collect 
his winnings and that he did not remember winning in 1996 the 
amount claimed by the VA.  

In a June 1999 letter, the RO informed the veteran of a 
proposal to reduce his monthly improved pension benefits from 
$395 to $313, effective February 1, 1996, on the basis of 
evidence received showing that his income had changed.  The 
RO stated that the veteran had confirmed 1996 winnings of 
$977 from Mashantucket Pequot Gaming Enterprise, which was 
considered countable income by the VA.  

In an August 1999 letter, the RO informed the veteran of its 
decision to reduce his monthly improved pension benefits from 
$395 to $313, effective from February 1, 1996 through January 
1997.  The RO stated that the reduction was based on the 
veteran's receipt of $977 in gambling winnings, which was 
considered countable income for a one year period.

In an August 1999 letter to the RO, the veteran expressed his 
disagreement with the RO's decision to reduce his pension 
benefits.  He stated that he received junk mail from two 
casinos every month indicating that they will give him free 
tickets to bingo.  He stated that he had been to the casinos 
on a senior citizen bus and that he played for quarters and 
might win or lose $10.  He stated that if he had won $977 he 
would have been asked for his Social Security number.  He 
stated that he called the Foxwood office and that it 
indicated it did not have his Social Security number.  He 
contended that there must be a mistake somewhere concerning 
this pension matter.   

In October 1999, the RO issued the veteran a statement of the 
case in which it indicated that the income in question was 
discovered in April 1999 through an income verification match 
(IVM) which revealed that the veteran and the matching Social 
Security number was paid $977 in 1996.  The RO stated that in 
a May 1999 certifying statement the veteran confirmed the 
receipt of such income and that in an attached statement he 
also stated he did not remember receiving that amount of 
income.  

On his November 1999 substantive appeal (VA Form 9), the 
veteran contended that he had never won $977 at Foxwood's and 
that if he had they would not have asked for a Social 
Security number for winnings under $1,000.  He stated that he 
did not know how his Social Security number was obtained.  He 
stated Foxwood's sent junk mail to his mailing address and 
that the mail was addressed to "occupant."  He stated that 
he needed his money for basic living expenses and that he did 
not believe he had been treated fairly.  

II.  Analysis

Under legislation adopted during the pendency of this appeal 
VA must assist claimants with the development of their 
claims, provide notice of information that is missing from an 
application for benefits, and apprise claimants of the 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§§ 5100-5107 (West Supp. 2001).

In this case the veteran's claim is complete.  He has been 
apprised of the information necessary to substantiate his 
claim via the information contained in a June 1999 RO letter 
(wherein the RO proposed to reduce the veteran's pension 
payments) and in the October 1999 statement of the case.  
Furthermore, in his contentions, the veteran has demonstrated 
a knowledge of the evidence needed to substantiate his claim.  
Accordingly, the Board is satisfied that all relevant 
evidence has been properly developed and that no further 
assistance is required to comply with the duty to assist and 
provide notice.  38 U.S.C.A. § 5103A (West Supp. 2001).  

According to regulatory criteria, in determining annual 
income, all payments of any kind or from any source shall be 
counted as income during the 12-month annualization period in 
which received unless specifically excluded under 38 C.F.R. § 
3.272.  38 C.F.R. § 3.271(a).  Irregular income means income 
received or anticipated during a 12-month annualization 
period but which is received in unequal amounts or at 
irregular intervals, and the amount of irregular income for 
pension purposes will be the amount received or anticipated 
during a 12-month annualization period following initial 
receipt of such income.  Nonrecurring income means income 
received or anticipated on a one-time basis during a 12-month 
annualization period (e.g., an inheritance), and pension 
computations of income will include nonrecurring income for a 
full 12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(a)(2),(3).

The exclusions from countable income, as set forth in 38 
C.F.R. § 3.272, include the following: welfare, maintenance, 
VA pension benefits, reimbursement for casualty loss, profits 
realized from a property sale, joint accounts, unreimbursed 
medical expenses, expenses of last illnesses and burial and 
just debts, educational expenses, certain portion of a 
child's income, Domestic Volunteer Service Act program 
payments, distribution of funds under 38 U.S.C.A. § 1718, 
child's available income under hardship circumstances, 
survivor benefit annuity paid by the Department of Defense, 
Agent Orange settlement payments, restitution to individuals 
of Japanese ancestry, proceeds from the cash surrender of a 
life insurance policy which represent a return of insurance 
premiums, income received by American Indian beneficiaries 
from trust or restricted lands, Radiation Exposure 
Compensation Act payments, Alaska Native Claims Settlement 
Act payments, and monetary allowances under 38 U.S.C.A. 
§ 1805 for a Vietnam veteran's child suffering from spina 
bifida.  

Where reduction or discontinuance of a running award of 
improved pension or dependency and indemnity compensation is 
required because of an increase in income, the reduction or 
discontinuance shall be made effective the end of the month 
in which the increase occurred.  38 C.F.R. § 3.660.

In this case, the law is very clear and leaves no alternative 
but to consider the veteran's gambling winnings of $977 as 
countable, and not excludable, income for the purpose of 
determining his entitlement to pension.  In computing income, 
payment of any kind from any source will be counted as income 
unless specifically excluded under 38 C.F.R. § 3.272.  A 
review of the provisions of § 3.272 does not show that the 
veteran's gambling winnings in 1996 meet any of the specified 
exclusions.  Further, as the veteran's income from gambling 
winnings in this case are either irregular or nonrecurring 
(the record does not indicate whether the winnings were 
received at irregular intervals or constituted a one-time 
payment), it is considered to be income for a 12- month 
annualization period following receipt of the income under 38 
C.F.R. § 3.271(a).  As the record does not indicate when the 
veteran received the additional income from gambling winnings 
in 1996, the income is considered to have been received in 
January 1996.  In consideration of the foregoing, the Board 
finds that the RO properly reduced the veteran's pension 
award for the one year period beginning February 1, 1996, 
which is in accordance with 38 C.F.R. § 3.600, and is also 
consistent with the 12-month annualization cycle of his 
award.

The Board has noted the veteran's contentions that there was 
a mistake in the calculation of his pension payments because 
he had never won $977 at the casino and because even if he 
had such winnings as the VA claimed he would not have been 
asked for a Social Security number for winnings under $1,000 
(thus implying that his income would not have been reported 
and subsequently discovered by the VA).  Nevertheless, the 
veteran has indicated that he has gambled at casinos with a 
senior citizen group, that the amount of money he won was 
under $1,000, that he showed his identification (which could 
have indicated a Social Security number) in order to collect 
his winnings, and that he simply did not recall winning in 
1996 the amount discovered by the VA.  Furthermore, prior to 
denying receipt of $977 in gambling winnings in 1996, the 
veteran in May 1999 verified receipt of such gambling 
winnings in question.  Thus, in regard to whether the veteran 
actually received $977 in 1996 which he failed to report, the 
preponderance of the evidence in this case is clearly 
weighted against the veteran's claim of not having received 
such income.  


ORDER

The veteran's improved pension benefits were properly reduced 
for the period of February 1, 1996 through January 1997 on 
account of the receipt of gambling winnings; therefore, his 
appeal is denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 

